PER CURIAM.
This case, brought by information in rem for the condemnation of certain alleged smuggled goods, was tried on the claimants’ plea of former jeopardy by the court under a stipulation jn writing waiving a jury, and the finding was general in favor of the claimants. The assignments of error suggest conclusions of law based upon the evidence. There was no finding of facts nor bill of exceptions showing the evidence or any rulings of the court in the progress of the trial, and the only questions reviewahle are as to the sufficiency of the'pleadings to warrant the judgment of the court. The pleadings are sufficient, and the judgment of the District Court is therefore affirmed, on authority of Coffey v. United States, 116 U. S. 436, 6 Sup. Ct. 437, 29 L. Ed. 684; United States v. McKee, Fed. Cas. No. 15,688.